Filed 11/15/11 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2011 ND 208







In the Matter of L.D.M.



Lisa B. Gibbens, 

Rolette County 

State’s Attorney, 		Petitioner and Appellee



v.



L.D.M., 		Respondent and Appellant







No. 20110110







Appeal from the District Court of Rolette County, Northeast Judicial District, the Honorable Laurie A. Fontaine, Judge.



AFFIRMED.



Per Curiam.



Lisa Beckstrom Gibbens (argued), State’s Attorney, P.O. Box 1079, Rolla, ND 58367-1079, petitioner and appellee.



William Robert Hartl (argued), P.O. Box 319, Rugby, ND 58368-0319, for respondent and appellant.

Matter of L.D.M.

No. 20110110



Per Curiam.

[¶1]	L.D.M. appeals a district court order denying his petition for discharge and continuing his commitment as a sexually dangerous individual.  He argues the State did not prove he remains a sexually dangerous individual by clear and convincing evidence.  We affirm under N.D.R.App.P. 35.1(a)(2), concluding the district court’s finding L.D.M. remains a sexually dangerous individual was not clearly erroneous.

[¶2]	L.D.M. also argues that the North Dakota State Hospital treatment requirements violate his Fifth Amendment right against self-incrimination and that he is not receiving “the least restrictive available treatment” as required by N.D.C.C. § 25-03.3-13.  In 2009, L.D.M. pled guilty to criminal mischief for destroying State Hospital property.  He was sentenced to four years of incarceration at the North Dakota State Penitentiary where he is an inmate.  L.D.M. is not currently being treated at the State Hospital.  Because issues surrounding L.D.M.’s treatment at the State Hospital are not ripe for review, we dismiss those claims.  
See
 
Interest of C.W.
, 453 N.W.2d 806, 810 (N.D. 1990).

[¶3]	Gerald W. VandeWalle, C.J.

Daniel J. Crothers

Mary Muehlen Maring

Carol Ronning Kapsner

Dale V. Sandstrom